Citation Nr: 1544475	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from January 1943 to January 1946.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim for nonservice-connected pension benefits.

The Board remanded the case for additional development in March 2015.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The appellant's income from November 2013 onward was at least $16,690 per year.

2.  At most, the appellant has claimed unreimbursed medical expenses totaling $105 per month or $1260 per year. 

3.  The maximum annual pension rate (MAPR) for basic pension for a veteran without any dependents from December 2013 to November 2014, was $12,652; from December 2014 to November 2015, the MAPR for basic pension for a veteran without a spouse or child was $12,868.

4.  Deductible medical expenses are those expenses that exceed five percent of the MAPR; five percent of $12,652 is $632 and five percent of $12,868 is $643.

5.  The appellant's income from November 2013 onward exceeded the applicable MAPR.


CONCLUSION OF LAW

The criteria for the payment of non-service-connected pension benefits from March 2010 onward have not been met.  38 U.S.C.A. §§ 1513, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, by means of a letter dated in August 2014, the appellant was notified of the RO's determination that he had excessive income.  That letter also notified the appellant of how excessive income could affect his right to pension benefits.  The appellant was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  The claim was readjudicated in the Statement of the Case (SOC) issued in November 2014, and in the Supplemental SOC issued in May 2015. 

Based on the notice given, as well as the statements from the appellant during the course of his appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate his claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's income from him.  He has identified medical expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the March 2015 Board remand, the RO asked the appellant for financial information and for information about his medical treatment.  The RO also sent the appellant a medical expense report for him to fill out.  The appellant failed to provide the requested information.  In addition, the RO afforded the appellant a medical examination.  The Board finds the May 2015 VA examination was adequate, as the examiner reviewed the appellant's medical history and conducted a physical examination of the appellant.  The examiner provided sufficient findings to evaluate the appellant's need for the aid and attendance of another person, as well as his housebound status.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312(2007).  Therefore, substantial compliance has been achieved. 

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Merits of the Claim

In cases where a veteran meets the threshold requirements for pension, the amount of pension benefits to be awarded is calculated to be an amount equal to the difference between the Veteran's countable family income and the maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The MAPR, which typically changes yearly, is available at VA's benefits website at http://benefits.va.gov/pension.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2015).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  On the other hand, there are some sources of income that are excluded from countable income, such as welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's maximum annual pension rate (MAPR), may also be reduced from the Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

In this case, the appellant submitted a claim for non-service-connected pension in November 2013.  The period from November 2013 onward is now before the Board.  

The appellant has submitted a claim for nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status.  Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of an SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. §§ 3.351.  To qualify for an SMP, a veteran must first establish his or her entitlement to improved pension benefits.  See 38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(b), (c), (d) and 38 C.F.R. § 3.352.

The evidence of record indicates that the appellant's son maintains a caregiver role for the appellant and that the appellant's treating physician has stated that the appellant is debilitated and suffers from diabetes and dyspnea.  The appellant has also stated that he suffers from depression.  The appellant underwent a VA medical examination in May 2015; the examiner reviewed the appellant's medical records.  The appellant traveled to the examination unaccompanied; he was noted to use a cane for ambulation.  After examining the appellant, the physician concluded that the appellant was not housebound and that he could handle his activities of daily living.  The appellant reported being able to walk up to half a mile without assistance from another person and being able to leave his home without any physical circumstances restricting him.  He did not have best corrected vision in either eye that was 5/200 or worse.  Therefore the RO found that the appellant was not medically eligible for aid and attendance benefits or for housebound benefits.  Thus a discussion of the income limits for those benefits is moot.

In terms of basic entitlement to improved pension, for the year starting December 2013, the MAPR for basic pension for a veteran without a spouse or child was $12,652.  For the year starting December 2014, the MAPR for basic pension for a veteran without a spouse or child was $12,868.  The appellant has stated that his only income is from the Social Security Administration (SSA).  SSA records indicate that the appellant's yearly benefit was just under $17,000 for the year starting December 2013, and a similar amount for the next year.  

The appellant has not reported any unreimbursed medical expenses other than his Medicare Part B Premium.  Thus, he has claimed unreimbursed medical expenses totaling $105 per month or $1260 per year.  For the year starting December 2013, the medical expenses exceeding five percent of the MAPR or 0.05 times $12,652 or $632 qualified for a deduction from countable income.  Therefore, appellant's countable income was $16,064 for the year starting December 2013, and a similar amount for the next year.  

In April 2015, the RO asked the appellant to submit information regarding his medical expenses.  However, the appellant never responded to that request, nor did he submit a Medical Expense Report.  

There has been no dispute that the appellant meets the basic requirements for non-service-connected pension on a factual basis, and that the only issue in dispute is whether his countable income precludes the payment of any actual monetary benefits.  According to his November 2013 claim, he is not married and has no dependents.  

The evidence of record reflects that the appellant, as of December 2013, was in receipt of $1391 per month in SSA benefits.  That this source of income is "countable income" for VA purposes is not disputed.  Based on this income alone, the appellant's total yearly income of $16,692 exceeded his maximum pension allowable pension rate each year since November 2013.  

The only factor remaining for consideration is whether the appellant has incurred enough medical expenses that would lower his income to below the applicable MAPR.  The appellant has not reported unreimbursed medical expenses in excess of $1,258.  As the deductible amount must exceed five percent of MAPR, the allowable medical expense deduction would be expenses in excess of $632 for the year starting in December 2013.  Therefore, appellant's countable income was $16,064 for the year starting December 2013, and a similar amount for the next year.  

As the appellant's countable income has exceeded the MAPR for each year since November 2013, payment of improved pension benefits from November 2013 onward is not warranted.  Although the appellant may have additional qualifying medical expenses to offset his countable income, he has not reported any such expenses.  Overall, unfortunately, it is important for the appellant to understand that the Board can only take into consideration medical expenses the appellant has reported and that, based on his reported income and medical expenses, he still receives sufficient countable income such that improved pension is not warranted under VA regulations.  The Board must therefore deny the claim based upon the evidence of record.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  

Because the evidence shows that the appellant's countable income since November 2013 has exceeded the income limits for payment of non-service-connected pension benefits, the claim must be denied.  Here, the law is dispositive and the matter on appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Pension benefits are thereby precluded, and the appellant's claim for VA non-service-connected pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 5103, 5103A; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  

The Veteran is free to reapply for pension benefits in the future if his financial circumstances change.  


ORDER

As the appellant's countable income since November 2013 has exceeded the maximum annual income limit for the receipt of non-service-connected pension benefits, his claim for non-service-connected pension is denied. 






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


